Citation Nr: 1222262	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1973 and from February 1974 to November 1974.  The Veteran died in April 2007, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the appellant's claim for further evidentiary development in February 2011.  After completing the requested development, the Appeals Management Center (AMC) readjudicated the claim, as reflected by an August 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has now been returned to the Board for further appellate review.

The record includes a statement submitted by the appellant directly to the Board since the appellant's claim was last adjudicated by the AMC in August 2011.  Furthermore, the appellant did not submit a waiver of initial RO review in conjunction with her statement.  However, as the Board finds that the statement is largely duplicative of contentions made by the appellant and her representative during her Board hearing, the Board concludes that the claim need not be remanded for initial RO consideration of this newly submitted evidence.
 

FINDINGS OF FACT

1.  The Veteran died in April 2007, and the Veteran's death certificate cites his underlying cause of his death as arteriosclerotic heart disease.

2.  At the time of his death, the Veteran was service-connected for a lower back disability and radiculopathy of the bilateral lower extremities.

3.  The Veteran did not serve in the Republic of Vietnam, and his heart disease did not develop during or until many years after service.

4.  The Veteran's service treatment records reflect his treatment for hepatitis (although he was denied service connection for the residuals of hepatitis, as he was not found to have any residual disability).

5.  The Veteran's death certificate cites hepatitis C as a significant condition contributing to the Veteran's death but not related to his actual cause of death; however, a probative VA medical opinion fails to find that the Veteran's service-related hepatitis C substantially and materially contributed to his cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the claimant with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, VA's notice requirements were fulfilled by a letter dated in June 2007, which informed the appellant of the evidence necessary to substantiate service connection for the cause of the Veteran's death.  This notice was also provided to the appellant prior to the initial adjudication of her claim.  While the notice provided to the appellant did not specifically inform of the Veteran's service-connected disabilities at the time of his death, a July 2009 statement of the case informed the appellant of this information, and the appellant's claim was subsequently readjudicated, as reflected in supplemental statements of the case issues in August 2009 and August 2011.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Accordingly, any error with regard to the timing and content of the notice is rendered harmless.  Moreover, neither the appellant nor her representative have alleged that the appellant has been prejudiced by the manner of the notice provided.  Furthermore, as the appellant's service connection claim is being denied, there can be no prejudice resulting from any failure to comply with the provisions of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records are of record, as well as his relevant private and VA treatment records.  Moreover, VA medical opinions addressing a potential relationship between the Veteran's cause of death and service were obtained, and the Board finds that the latter of these two opinions is sufficient for adjudicatory purposes as it is based on an accurate review of the record and is supported by a sufficient rationale.  Additionally, the appellant presented testimony at a Board hearing.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

Service Connection for the Cause of Death

As referenced above, the Veteran died in April 2007, and his death certificate cites his underlying cause of death as arteriosclerotic heart disease, resulting in coronary insufficiency, resulting in myocardial failure, which in turn resulted in the Veteran's death.  The death certificate also lists congestive heart failure and hepatitis C as conditions contributing to the Veteran's death, but not related to the actual cause of death.  

During his lifetime, the Veteran had unsuccessfully sought service connection for the residuals of his in-service hepatitis.  The record reflects that the Veteran's initial service connection claim and subsequent claims to reopen were denied because the Veteran was not shown to have any residual disability resulting from his in-service episode of hepatitis.  The appellant contends that the Veteran's in-service hepatitis was a contributing factor in his death.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

As an initial matter, the Board acknowledges that service connection is available for certain diseases, to include ischemic heart disease, based on evidence of service in the Republic of Vietnam, during which those serving are presumed to have been exposed to certain herbicide agents.  38 C.F.R. § 3.309(e).  However, while the Veteran served during the Vietnam Era, he did not have service in the Republic of Vietnam.  Accordingly, these provisions are not for application in the instant case.

As referenced above, the Veteran's service treatment records do not reflect any treatment to or reference to a cardiac disorder, although they do reflect his treatment in May 1973 for what was assessed as probable viral hepatitis.  The Veteran's post-service treatment of record fails to reflect that the Veteran received any treatment for either residuals or recurrence of his hepatitis, and the first evidence of record reflecting the Veteran's cardiac impairment is in 2003.

As the Veteran's death certificate noted hepatitis C as a contributing factor in his cause of death, the RO obtained a VA medical opinion in July 2009.  However, as noted in the Board's 2011 remand, the medical opinion was deemed insufficient.  As such, a new VA medical opinion was obtained in March 2011 to address whether the Veteran's hepatitis C noted on his death certificate was indeed related to his in-service episode of hepatitis, and if so, whether the service-related hepatitis substantially and materially contributed to the cause of the Veteran's death.  

After reviewing the evidence of record, the examiner opined that it is at least as likely as not that the Veteran's in-service episode of hepatitis was indeed hepatitis C.  However, the examiner further noted that the detection of the Anti-HCV antibody may persist after the viral episode has resolved, and thus the presence of a hepatitis C antibody does not necessarily indicate an active infection.  The examiner then opined that this medical fact, coupled with a review of the Veteran's claims file that failed to reflect any post-service hepatitis C treatment, or a liver biopsy reflecting evidence of hepatitis C, or any quantitative HCV RNA levels, made it more likely than not that the Veteran did not have active hepatitis C at the time of his death, but merely had the hepatitis C antibodies.  The examiner then opined that the notation of hepatitis C on the Veteran's death certificate was more likely included as a clinical history and that hepatitis C did not cause the Veteran's myocardial failure nor substantially or materially contribute to his cause of death.

The Board finds that this VA medical opinion should be afforded great probative weight, as it is premised on an accurate review of the claims file and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, it is consistent with the evidence of record that fails to show that the Veteran was treated for residuals of hepatitis C since service.  Accordingly, the evidence of record fails to reflect a basis for awarding service connection for the cause of the Veteran's death as secondary to service-related hepatitis C. 

The evidence of record also fails to link the noted cause of the Veteran's death, a cardiac impairment, to service, as the evidence reflects that the condition manifested many years after service.  Moreover, the evidence of record fails to reflect a basis for awarding service connection for the cause of the Veteran's death as a result of a service-connected disability, as there is no indication of record that the Veteran's service-connected lower back disorder and related radiculopathies contributed to his demise.

The Board expressly acknowledges its consideration of the lay evidence of record, namely the appellant's hearing testimony and submitted statements.  In her statements, the appellant asserts that the Veteran had exhibited the symptoms of hepatitis (which she refers to as hepatitis B) for many years, including loss of appetite and body weight.  The appellant further asserts that the Veteran's resulting deteriorating health contributed to his cause of death.  The Board notes that the appellant is competent to report her observation of the Veteran's appetite and weight loss.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, there is no indication that she has the medical expertise to link the Veteran's symptoms to hepatitis C.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  As such, her statements regarding the etiology of the Veteran's death are afforded little probative weight.  Moreover, the medical evidence of record, including the Veteran's post-service treatment records and VA medical opinion, fails to suggest that the Veteran had active hepatitis C at any time since his discharge from service.

Thus, the evidence of record fails to link the Veteran's noted primary cause of death, a cardiac impairment, to service, nor does the evidence reflect that the Veteran's service-related hepatitis C or service-connected disabilities substantially and materially contributed to his cause of death.  Accordingly, a basis for granting service connection for the cause of the Veteran's death has not been presented.  The appellant's appeal is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


